Title: From Benjamin Franklin to Richard Bache, 21 March 1783
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,Passy, 21. Mar. 1783.
The Bearer Mr John Darby, of excellent Character & Connections in England, and in very capital Business, goes over with a View of Visiting America; & may perhaps finally settle there.— I beg you will do every thing in you Power to render his stay as agreable as possible, by shewing him every Civility and Attention and by affording him your Counsels if he should stand in need of them. In doing of which, you’ll oblige much Your ever affectionate Father.
B Franklin
R. Bache Esqr.
 
Addressed: R. Bache Esqr / merchant / at Philadelphia
